Case: 14-13873   Date Filed: 04/02/2015   Page: 1 of 4


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-13873
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 8:13-cv-02488-JDW-AEP



THOMAS WOLFF,

                                                         Plaintiff-Appellant,

                                versus

SECRETARY, DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                                                  Defendant,

COMMISSIONER OF SOCIAL SECURITY,

                                                        Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                           (April 2, 2015)
               Case: 14-13873     Date Filed: 04/02/2015    Page: 2 of 4


Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Thomas Wolff appeals the dismissal of his complaint that challenged the

decision of the Social Security Administration to disqualify him from serving as a

non-attorney representative for claimants. The district court dismissed Wolff’s

complaint for lack of subject matter jurisdiction. We affirm.

      The district court correctly dismissed Wolff’s complaint. The Social

Security Act limits judicial review to “final decision[s] of the Commissioner . . .

made after a hearing.” 42 U.S.C. § 405(g). Wolff does not challenge the

determination that the disqualification of a person as a claimant’s representative is

not a final decision. See 20 C.F.R. § 404.903(g). The district court lacked subject

matter jurisdiction to review the administrative action of the Commissioner.

      Although the district court has jurisdiction to review a colorable claim about

the denial of a constitutional right, the district court correctly determined that

Wolff’s claim that he had been denied due process by an administrative law judge

was not colorable. Wolff was given notice of and an opportunity to respond to the

charges against him. See Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893,

902 (1976) (“The fundamental requirement of due process is the opportunity to be

heard at a meaningful time and in a meaningful manner.” (internal quotation marks

and citations omitted)). The administrative law judge accepted Wolff’s corrected


                                           2
               Case: 14-13873     Date Filed: 04/02/2015     Page: 3 of 4


answer to the administrative complaint, even though it was untimely. And Wolff

testified at his disqualification hearing and questioned one witness. Wolff argues

that he was denied the opportunity to call witnesses, but the administrative law

judge had discretion to limit Wolff’s presentation of evidence after he failed to

respond timely to the amended complaint and failed to file a witness list in

compliance with a pre-hearing order. See 20 C.F.R. § 404.1765(g)(2) (“If the

representative did not file an answer to the charges, he or she has no right to

present evidence at the hearing.”); id. § 404.1765(g)(4) (“The hearing officer has

the right to decide . . . the conduct of the hearing.”). Wolff alleged that he was also

denied due process by the Appeals Council, but he has abandoned that claim by

failing to raise it in his initial brief. See Sapuppo v. Allstate Floridian Ins. Co., 739
F.3d 678, 680 (11th Cir. 2014).

      Wolff argues that the district court impermissibly considered exhibits

attached to the Commissioner’s motion to dismiss, but we disagree. The district

court could consider the exhibits because Wolff did not challenge their authenticity

and they were central to his complaints about being denied due process during his

administrative proceedings. See Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir.

2005). Wolff contends that the Commissioner should have filed the entire

administrative record, but the district court had sufficient evidence to determine




                                            3
              Case: 14-13873     Date Filed: 04/02/2015   Page: 4 of 4


that it lacked jurisdiction to entertain Wolff’s complaint. See Holland v. Heckler,

764 F.2d 1560, 1563 (11th Cir. 1985).

      We AFFIRM the dismissal of Wolff’s complaint.




                                          4